OPINION OF THE COURT
Memorandum.
Judgment affirmed, without costs.
It is uncontradicted that the City of Mount Vernon operated the premises in question from November, 1980 until October, 1981. During that period the premises were not a housing accommodation subject to rent control (Emergency Housing Rent Control Law, § 2, subd 2, par [e], L 1946, ch 274, § 2, as added L 1961, ch 337, as amd L 1966, ch 509). It follows that, since the premises were not rent controlled at the time the city abolished rent control on July 1, 1981, tenant was not entitled to the extension provided for in subdivision 2-a of section 12 of the Emergency Housing Rent Control Law (L 1971, ch 374, § 3).
Slifkin, J. P., Geiler and Di Paola, JJ., concur.